Exhibit ASSIGNMENT AND ASSUMPTION and MANAGEMENT AGREEMENT This Assignment and Assumption and Management Agreement (this “Agreement) is made and entered into on May24, 2007, by and among the following parties (each, a “Party” and collectively, the “Parties”):ASAP Show, Inc., a Nevada corporation (the “Company”), ASAP Holdings, Inc., a Nevada corporation (the “Subsidiary”) and Frank Yuan (the “Manager”) WHEREAS, the Company is engaged in the business of organizing trade shows and other business activities further described below (the “Business”); and WHEREAS, the Company operates the Business on leased premises located at 4349 Baldwin
